QBffice of toe I?lttornep @eneral
                                    sibtateof Qexae

DAN MORALES
 *TroRNw
       GENERAL
                                     October 3,199l


   Honorable Allen Hightower                Opinion DM-45A
   chairman
   Committee on Corrections                 Re: Whether the amendment to
   Texas House of Representatives           article 42.18 of the Code of Criminal
   P.O. Box 2910                            Procedure regarding the mandatory
   Austin Texas 78768-2910                  time that inmates must serve prior to
                                            eligibility for parole is retroactive
                                            @Q-65)

    Dear Representative Hightower:

          Attorney General Opinion DM-45, issued on September 20,1991, is hereby
   withdrawn.


                                                      Very truly yours,




                                                      DAN      MORALES
                                                      Attorney General of Texas